Citation Nr: 1646587	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for a gallbladder disability, to include cholelithiasis, status postcholecystectomy.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for peripheral vascular (PVD) and peripheral arterial disease (PAD) of the lower extremities.

8.  Entitlement to service connection for insomnia.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for a cervical spine disability.  

11.  Entitlement to service connection for a lumbar spine disability.

12.  Entitlement to service connection for skin rash, to include tinea corporis.

13.  Entitlement to service connection for kidney disability, to include kidney failure. 

14.  Entitlement to a higher initial rating for coronary artery disease, status post myocardial infarction and stent (CAD), in excess of 10 percent prior to February 2, 2011.

15.  Entitlement to an earlier effective date, prior to February 15, 2005, for service connection for CAD.

16.  Entitlement to special monthly compensation based on the need for aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a May 2014 rating decision from the RO in St. Paul, Minnesota.  Due to the Veteran's place of residence, additional development was performed at the Atlanta RO.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge by videoconference regarding the issues of entitlement to a higher initial rating for CAD and an earlier effective date for the grant of service connection for CAD.  A transcript of the videoconference hearing is of record.

The May 2011 rating decision from which this appeal arises granted service connection for CAD, assigning a 10 percent rating for the initial rating period prior to February 2, 2011, and a maximum 100 percent rating as of February 2, 2011.  The Veteran subsequently filed a notice of disagreement, stating that he believed that VA should have been assigned a 100 percent rating for the entirety of the initial rating period.  The RO subsequently developed the issue as a claim for an earlier effective date for the grant of a 100 percent rating for CAD.  During the April 2016 videoconference hearing, the Veteran's representative advised the Board that the Veteran actually was seeking a higher initial rating for CAD rather than an earlier effective date for the grant of the 100 percent rating.  As the Veteran's representative has indicated that the claim before the Board is that of a higher initial rating and as a claim for a higher initial rating encompasses a claim for a maximum 100 percent rating for the entirety of the relevant appeal period, the Board has reclassified the issue as a claim for a higher initial rating for CAD, prior to February 2, 2011.  

The issues of entitlement to service connection for acid reflux, residuals of a stroke, a gallbladder disability, arthritis, emphysema, pancreatitis, PVD and PAD of the lower extremities, insomnia, COPD, a cervical spine disability, a lumbar spine disability, skin rash, and a kidney disability, and the claim for special monthly compensation are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From February 15, 2005, to February 28, 2007, the Veteran's CAD symptomatology did not more nearly approximate that productive of a workload of greater than five metabolic equivalents (METs), but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or productive of evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram, or X-ray.

2.  From March 1, 2007, to March 23, 2009, the Veteran's CAD was productive of evidence of left ventricular hypertrophy on EKG testing.

3.  From March 1, 2007, to March 23, 2009, the Veteran's CAD symptomatology was not productive of more than one episode of acute congestive heart failure in a year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent upon testing.  

4.  From March 24, 2009, to January 17, 2011, the Veteran's CAD symptomatology was productive of a left ventricular dysfunction with an ejection fraction of 40 percent upon testing.  

5.  From March 24, 2009, to January 17, 2011, the Veteran's CAD symptomatology was not productive of chronic congestive heart failure; workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  On January 18, 2011, the Veteran experienced a diagnosed anterolateral myocardial infarction, related to service-connected CAD.

7.  The Veteran initially filed a claim for service connection for a heart disability that was received by VA on February 15, 2005.  


CONCLUSIONS OF LAW

1.  From February 15, 2005, to February 28, 2007, the criteria for a rating in excess of 10 percent for CAD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2015).

2.  From March 1, 2007, through March 23, 2009, the criteria for a higher rating of 30 percent, but not higher, for CAD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2015).

3.  From March 24, 2009, through January 17, 2011, the criteria for a higher rating of 60 percent, but not higher, for CAD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2015).

4.  From January 18, 2011, through February 1, 2011, the criteria for a 100 percent rating for CAD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2015).

5.  The criteria for an earlier effective date, prior to February 15, 2005, for service connection for CAD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.816(c) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2010 of the requirements for substantiating a claim for service connection for CAD.  Moreover, as the claims for a higher initial rating and an earlier effective date arise from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board notes that the Veteran applied for benefits from the Social Security Administration (SSA) years before he filed an application with VA for service connection for a heart disability.  The record indicates that SSA subsequently declared the Veteran to be disabled as of June 1991.  Relevant medical records in the possession of the Social Security Administration (SSA) should be associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 C.F.R. § 3.159 (c)(2) (2015).  VA did not contact SSA to acquire any records.  However, the issues before the Board involve the date of the filing of the claim for service connection for CAD and the severity of the Veteran's CAD during the initial rating period, dating to February 15, 2005.  As the Veteran applied for SSA benefits many years before the filing of this claim, the Board finds that the documents SSA used in making the decision to grant benefits a decade before the rating period would not be relevant to the claims before the Board.  Therefore, the Board finds that a remand to acquire SSA records is unnecessary.   

VA obtained a VA examination report dated February 2, 2011.  On the basis of that report, VA granted a 100 percent rating from the date of that examination.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2015). 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than seven METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or requiring continuous medication is rated 10 percent.  Arteriosclerotic heart disease resulting in workload of greater than five METs, but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray testing is rated 30 percent.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year; workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent is rated 60 percent.  Arteriosclerotic heart disease resulting in chronic congestive heart failure; workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of less than 30 percent is rated 100 percent.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104 (2015).  

Additionally, under Diagnostic Code 7006, myocardial infarction warrants a 100 percent rating during and for three months following the myocardial infarction, documented by laboratory tests.  Otherwise, that diagnostic code has the same rating criteria as Diagnostic Code 7005.  38 C.F.R. § 4.104 (2015).  

VA has rated the Veteran's CAD 10 percent prior to February 2, 2011.  As of February 2, 2011, VA has rated the Veteran's CAD 100 percent.  As a 100 percent rating is the maximum rating that VA may grant for a disability, the Board need not adjudicate any claim for a higher rating from the effective date of the 100 percent rating.  

The Veteran filed a claim for service connection for CAD on February 15, 2005.  From that date to February 28, 2007, the Veteran's diagnosed CAD required continuous medication for treatment.  Of note, in a February 2005 VA treatment record, a VA examiner noted that the Veteran took an atenolol tablet every day for the heart disability.  The Board finds that those symptoms more nearly approximate the requirements for the currently assigned 10 percent rating under Diagnostic Code 7005.  Reviewing the criteria required for a 30 percent rating, the record contains no evidence, lay or medical, indicating that, from February 15, 2005, to February 28, 2007, the Veteran's service-connected CAD symptomatology was productive of a workload of greater than five METs, but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing.  The record for that period also contains no of evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray.  Therefore, from February 15, 2005, to February 28, 2007, the Board finds that the Veteran's CAD symptomatology did not more nearly approximate the criteria for a rating in excess of 10 percent.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for that period.

From March 1, 2007, to March 23, 2009, the Veteran's CAD was productive of evidence of left ventricular hypertrophy on EKG testing, as required for a 30 percent rating under Diagnostic Code 7005.  Private treatment records show that the Veteran was admitted to a facility on March 1, 2007, for treatment.  Upon EKG testing on that date, an examiner noted that the Veteran had sinus tachycardia with left ventricular hypertrophy.  Reviewing the criteria required for a next higher 60 percent rating, the record contains no evidence, lay or medical, indicating that, for the period from March 1, 2007, to March 23, 2009, the Veteran's service-connected CAD symptomatology was productive of more than one episode of acute congestive heart failure in a year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent upon testing.  Therefore, from March 1, 2007, to March 23, 2009, the Board finds that the Veteran's CAD symptomatology more nearly approximated that required for an initial rating of 30 percent.  The Board also finds that the preponderance of the evidence is against the assignment of any higher rating for that period.   

From March 24, 2009, to January 17, 2011, the Veteran's CAD symptomatology was productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent upon testing, as listed in the criteria for a 60 percent rating under Diagnostic Code 7005.  Specifically, in a March 24, 2009, private EKG record, a private examiner indicated that the Veteran experienced a left ventricular ejection fraction of 40 percent.  Reviewing the criteria required for a 100 percent rating, the record contains no evidence, lay or medical, indicating that, from March 24, 2009, to January 17, 2011, the Veteran's CAD symptomatology was productive of chronic congestive heart failure; workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope upon testing; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Therefore, from March 24, 2009, to January 17, 2011, the Veteran's CAD symptomatology more nearly approximated that required for a 60 percent rating.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for that period.

From January 18, 2011, to February 1, 2011, the Veteran's CAD was productive of symptomatology meeting the criteria for the maximum 100 percent rating under Diagnostic Code 7006.  Private treatment records indicate that the Veteran received treatment on January 18, 2011, for a diagnosed anterolateral myocardial infarction, related to service-connected CAD.  Under Diagnostic Code 7006, a myocardial infarction warrants a 100 percent rating during the incident and for three months following the myocardial infarction.  As the Veteran is already in receipt of a maximum 100 percent rating as of February 2, 2011, for CAD, VA need not consider the evidence after that date.  However, from January 18, 2011, to February 1, 2011, the Board finds that the Veteran's CAD symptomatology more nearly approximated the requirements for a 100 percent rating.  

For the reasons stated above, for the initial rating period from February 15, 2005, to February 28, 2007, the Board finds that the criteria for a rating in excess of 10 percent for CAD were not met.  From March 1, 2007, through March 23, 2009, the Board finds that the criteria for a rating of 30 percent, but not higher, for CAD were met.  From March 24, 2009, through January 17, 2011, the criteria for a 60 percent rating, but not higher, for CAD were met.  From January 18, 2011, through February 1, 2011, the criteria for a 100 percent rating for CAD were met.  The Board finds that the preponderance of the evidence is against the assignment of any higher initial ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the CAD.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2015).  

The Board finds that all the symptomatology and impairment caused by the Veteran's condition was contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  

During the initial rating period from February 15, 2005, to February 28, 2007, the Veteran's CAD was manifested by a heart disability requiring continuous use of medication for treatment.  For the period from March 1, 2007, to March 23, 2009, the Veteran's service-connected CAD was productive of evidence of left ventricular hypertrophy on EKG testing.  For the period from March 24, 2009, to January 17, 2011, the Veteran's service-connected CAD symptomatology was productive of a left ventricular dysfunction with an ejection fraction of 40 percent upon testing.  The schedular rating criteria of Diagnostic Code 7005 specifically provide for ratings based on such symptomatology.  38 C.F.R. § 4.104 (2015).  Comparing the Veteran's disability levels and symptomatology during the pendency of the appeal, the Board finds that the Veteran's degrees of disability are contemplated by the Rating Schedule. 

The Board is granting a 100 percent rating for the period as of January 18, 2011 based on treatment records indicating that the Veteran experienced a myocardial infarction on that date.  The schedular rating criteria of Diagnostic Code 7006 specifically provide for that rating based on that symptomatology.  38 C.F.R. § 4.104 (2015).  Moreover, as the 100 percent rating is the maximum allowed under the Rating Schedule for CAD, the Veteran cannot be awarded any higher extraschedular rating under VA regulations.  

As the schedular ratings contemplate the symptomatology of the Veteran's CAD, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2015).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's CAD, the Board is not required to remand that matter to the RO for referral for consideration of the assignment of any extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Earlier Effective Date

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Those provisions apply to original and reopened claims, and claims for increase.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015); McCay v. Brown, 9 Vet. App. 183 (1996).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans Administration.  38 C.F.R. § 3.816 (2015); Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  38 C.F.R. § 3.816(c)(1)-(3) (2015).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later.  If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 (2015).  38 C.F.R. § 3.816(c) (2015).

The Veteran claims that, as he was initially diagnosed with CAD in December 2002, he should be granted service connection for that disability effective December 2002.  The Veteran is a Nehmer class member.  

Reviewing the evidence, although the Veteran was diagnosed and treated for CAD prior to February 15, 2005, the Veteran did not file a claim for service connection for CAD until that date.  The Board finds no correspondence earlier than February 15, 2005, that can be interpreted as a claim for service connection for CAD or any heart disability.  Even under the special rules regarding effective dates promulgated in accordance with Nehmer, the Veteran is not entitled to an effective date earlier than February 15, 2005, the date of receipt of the claim.  As the Veteran filed a claim for service connection for CAD between May 3, 1989, and August 31, 2010, the effective date of the award of service connection must be either the date the claim was received by VA or the date the disability arose, whichever is later.  As the Veteran filed the claim after the disability arose, the effective date of the award of service connection must be the date of the filing of the claim, February 15, 2005.  38 C.F.R. § 3.816(c) (2015).

Accordingly, the Board finds that the Veteran's claim for an earlier effective date prior to February 15, 2005, for the grant of service connection for CAD must be denied.  38 C.F.R. § 3.816(c) (2015).  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

From February 15, 2005, to February 28, 2007, entitlement to a rating in excess of 10 percent for CAD is denied.  

From March 1, 2007, to March 23, 2009, entitlement to an increased rating of 30 percent, but not higher, for CAD is granted.  

From March 24, 2009, to January 17, 2011, entitlement to an increased rating of 60 percent, but not higher, for CAD is granted.  

From January 18, 2011, to February 1, 2011, entitlement to a 100 percent rating for CAD is granted.  

Entitlement to an earlier effective date prior to February 15, 2005, for service connection for CAD is denied.  


REMAND

A May 2014 rating decision denied service connection for acid reflux, residuals of a stroke, a gallbladder disability, arthritis, emphysema, pancreatitis, PVD and PAD of the lower extremities, insomnia, COPD, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, skin rash, and a kidney disability, and also denied special monthly compensation by reason of being housebound or the need for aid and attendance.  In August 2014, VA received a notice of disagreement, indicating that the Veteran disagreed with those denials.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that August 2014 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, those issues are REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for acid reflux, residuals of a stroke, a gallbladder disability, arthritis, emphysema, pancreatitis, PVD and PAD of the lower extremities, insomnia, COPD, a cervical spine disability, a lumbar spine disability, skin rash, and a kidney disability, and entitlement to special monthly compensation by reason of being housebound or the need for aid and attendance.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return those issues to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


